Case 2:20-cv-02058-DMG-JC Document 34 Filed 08/21/20 Page 1 of 1 Page ID #:399



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

 Case No.     CV 20-2058-DMG (JCx)                                         Date     August 21, 2020

 Title Foodkort Dining, Ltd., et al v. Jinya Franchise, Inc., et al.


 Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                                   Not Reported
               Deputy Clerk                                                 Court Reporter

    Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
              Not Present                                                   Not Present

 Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
              LACK OF PROSECUTION

         Absent a showing of good cause, an action must be dismissed without prejudice if the summons
 and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
 P. 4(m). Generally, counter-defendant must answer the complaint within 21 days after service (60 days if
 the defendant is the United States).

         In the present case, it appears that one or more of these time periods has not been met.
 Accordingly, the Court, on its own motion, orders counter-claimant(s) to show cause in writing on or
 before August 28, 2020 why the counterclaim should not be dismissed. As an alternative to a written
 response by counter-claimant(s), the Court will consider the filing of one of the following, as an
 appropriate response to this Order To Show Cause, on or before the above date, as evidence that the
 matter is being prosecuted diligently:

 ___X___ An answer by the counter-defendant(s):
 ___X___ Counter-claimant’s application for entry of default pursuant to Rule 55a of the Federal Rules of
         Civil Procedure;

         It is counter-claimant's responsibility to respond promptly to all Orders and to prosecute the
 action diligently, including filing proofs of service and stipulations extending time to respond. If
 necessary, counter-claimant(s) must also pursue Rule 55 remedies promptly upon the default of any
 counter-defendant. All stipulations affecting the progress of the case must be approved by this Court.
 (Local Rules 7-1 and 7-2.)

          No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
 submitted upon the filing of a responsive pleading or motion on or before the date upon which a response
 by counter-claimant(s) is due. The counterclaim will be dismissed if the above-mentioned document(s)
 are not filed by the date indicated above.




 CV-90                                CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk KT
